         Case 20-03190-sgj Doc 38 Filed 12/29/20                 Entered 12/29/20 15:26:35              Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed December 29, 2020
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION
                                                                      §
     In re:
                                                                      §   Chapter 11
                                                                      §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                      §   Case No. 19-34054-sgj11
                                         Debtor.                      §
                                                                      §
                                                                      §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                      §
                                                                      §   Adversary Proceeding No.
                                         Plaintiff,
                                                                      §
                                                                      §   No. 20-3190-sgj11
     vs.
                                                                      §
                                                                      §
     JAMES D. DONDERO,
                                                                      §
                                                                      §
                                         Defendant.


                   ORDER RESOLVING JAMES DONDERO’S EMERGENCY MOTION
                                 FOR A PROTCTIVE ORDER

              Having considered (a) James Dondero’s Emergency Motion for Entry of a Protective

     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



     DOCS_NY:41857.1 36027/002
 Case 20-03190-sgj Doc 38 Filed 12/29/20             Entered 12/29/20 15:26:35      Page 2 of 3




Order [Adv. Pro. Docket No. 32] (the “Protective Order Motion”); (b) the Request for

Emergency Hearing on James Dondero’s Emergency Motion for Entry of a Protective Order

[Adv. Pro. Docket No. 33]; (c) the Debtor’s Objection to James Dondero’s Emergency Motion

for Entry of a Protective Order [Adv. Pro. Docket No. 34]; and (d) all prior proceedings relating

to this matter; and after due deliberation, it is HEREBY ORDERED THAT:

        1.       The Protective Order Motion is DENIED in its entirety, except as specifically set

forth herein.

        2.       The Debtor’s document requests concerning Andrew Clubok shall be limited in

time to the period from November 1, 2020, through December 28, 2020.

        3.       Documents and communications responsive to the Debtor’s requests shall be due

on December 31, 2020, at 9:30 a.m. To the extent Mr. Dondero withholds any documents on the

basis of privilege, he shall deliver all responsive and allegedly privileged documents to the Court

by December 31, 2020 at 9:30 a.m. for an in camera review to determine by whether any

privilege or immunity applies. To the extent that the Court determines that no privilege or

immunity applies, the Court will notify the parties by email communication via the courtroom

deputy and such documents shall be produced to the Debtor. The Court will notify the parties by

the end of the day January 4, 2021, whether the documents or any portion of them are privileged

or otherwise subject to protection.

        4.       Mr. Dondero and Mr. Clubok shall appear on January 5, 2021, or at such other

times as the parties may mutually agree, for depositions.

        5.       The hearing on Plaintiff Highland Capital Management, L.P.’s Emergency

Motion for a Temporary Restraining Order and Preliminary Injunction against Mr. James

Dondero [Adv. Pro. Docket No. 2] shall be adjourned to January 8, 2021, at 9:30 a.m.



                                                 2
DOCS_NY:41857.1 36027/002
 Case 20-03190-sgj Doc 38 Filed 12/29/20             Entered 12/29/20 15:26:35      Page 3 of 3




        6.       The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

                                        ###End of Order###




                                                 3
DOCS_NY:41857.1 36027/002
